Citation Nr: 1824325	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of the evaluation of right arm polyneuropathy from 30 percent to 10 percent disabling was proper.

2.  Whether the reduction of the evaluation of left arm polyneuropathy from 20 percent to 10 percent disabling was proper.

3.  Whether the reduction of the evaluation of right leg polyneuropathy from 20 percent to 10 percent disabling was proper.

4.  Whether the reduction of the evaluation of left leg polyneuropathy from 20 percent to 10 percent disabling was proper. 

5.  Entitlement to service connection for seizure disorder as secondary to a service connected disability, to include his service connected irritable colon.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1. In a June 2007 rating decision, the RO granted service connection at 30 percent rating for right arm polyneuropathy and service connection for polyneuropathy of the left arm, left leg and right leg at 20 percent disabling, effective March 29, 2007. 

2.  In a July 2010 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected right arm polyneuropathy from 30 percent to 10 percent disabling and service connection for polyneuropathy of the left arm, left leg and right leg from 20 percent to 10 percent disabling; the RO notified the Veteran of this proposed action in a corresponding August 2010 letter.

3.  In an October 2011 rating decision, the RO reduced the rating for right arm polyneuropathy from 30 percent to 10 percent and the ratings for polyneuropathy of the left arm, left leg and right leg from at 20 percent to 10 percent, effective January 1, 2012.

4.  The Veteran does not have a seizure disorder that is secondary to a service connected disability, to include his service-connected irritable colon.


CONCLUSION OF LAW

1.  The reduction of the evaluation for the Veteran's service-connected right arm polyneuropathy from 30 percent to 10 percent.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.321(b) (1), 3.343 (a), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs) 8515 (2017).

2.  The reduction of the evaluation of left arm polyneuropathy from 20 percent to 10 percent disabling was proper.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.321(b) (1), 3.343 (a), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs) 8515 (2017).

3.  The reduction of the evaluation of right leg polyneuropathy from 20 percent to 10 percent disabling was proper.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.321(b) (1), 3.343 (a), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs) 8520 (2017).

4.  The reduction of the evaluation of left leg polyneuropathy from 20 percent to 10 percent disabling was proper.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.321(b) (1), 3.343 (a), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs)  8520 (2017).

5.  The criteria for service connection for a seizure disorder are not met.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. 38 C .F.R. §§ 3.159, 3.102, 4.121, 4.122, 4.124 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (b) (2017).

With respect to rating reductions, such as the one on appeal, there are specific notice requirements, found in 38 C.F.R. § 3.105 (e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105 (e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105 (e) (2017).

When the procedures of 38 C.F.R. § 3.105 (e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in The Veterans Claims Assistance Act (VCAA), 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325   (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).  As noted above, the requirements under 38 C.F.R. § 3.105 (e) for reduction of the schedular disability rating of the right arm polyneuropathy from 30 percent to 10 percent and service connection for polyneuropathy of the left arm, left leg and right leg from 20 percent to 10 percent were properly carried out by the RO.

With respect to his rating reduction for upper and lower extremity polyneuropathy, the Veteran was provided a VA examination in April 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as a peripheral nerve examination.

As for the Veteran's claim for service connection for a seizure disorder, secondary to a service conned disability, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (b) (2017).

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was afforded VA medical examinations in June 2011 with an addendum opinion in September 2011.  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record and the statements of the Veteran.  They also conducted thorough examinations.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Rating Reduction 

The Veteran claims error in the October 2011 rating decision that reduced his compensation for his service-connected right arm polyneuropathy from 30 percent to 10 percent and the service-connected for polyneuropathy of the left arm, left leg and right leg from 20 percent to 10 percent, effective January 1, 2012. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344 (2017).  The provisions of 38 C.F.R. § 3.344 (c), however, specify that the provisions of 38 C.F.R. § 3.344 (a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).

In the present case, at the time of the proposed reduction, the ratings were in effect less than 5 years and the provisions of 38 C.F.R. § 3.344 (a)-(b) are not applicable.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Here, the Board finds that the evidence supports the reduction of the Veteran's right arm polyneuropathy from 30 percent to 10 percent and for polyneuropathy of the left arm, left leg and right leg from 20 percent to 10 percent, under 38 C.F.R. §§ 4.124a , DCs 8520 and 8515, effective January 1, 2012.

DC 8520 provides ratings for paralysis of the sciatic nerve.  DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and, severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a (2017).

Diagnostic Code 8515 provides ratings of the median nerve.  DC 8515 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve, a 20 percent evaluation is warranted for mild incomplete paralysis of the lower radicular group, a 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve if affecting the major extremity, and 20 percent if affecting the minor extremity, a 40 percent evaluation is warranted for moderate incomplete paralysis of lower radicular group, if affecting the major extremity, and 30 percent if affecting the minor extremity. 38 C.F.R. § 4.124, Code 8512 (2017).  Severe incomplete paralysis of the lower radicular group or the median nerve warrants a 40 percent rating if affecting the minor upper extremity, and 50 percent if affecting the major upper extremity.  60 percent is warranted for complete paralysis of the minor upper extremity and 70 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Code 8512, and 8515 (2017).

A.  Bilateral Upper Extremities 

The Veteran's right arm polyneuropathy was previously rated at 30 percent disabling and his left arm polyneuropathy was rated at 20 percent disabling.  

During a VA examination in April 2008, as part of a claim for increased rating, the Veteran  reported numbness in his elbows going down to his hands.  On physical examination of the right upper extremity there was no evidence of weakness, muscle tone is normal and there was no muscular atrophy.  There was decreased touch, pinprick, vibration and temperature in stocking-like distribution involving his upper extremities.  Deep tendon reflexes were 2+ in both upper extremities, and his gait was normal.  Nerve conduction studies performed were within normal limits.  An assessment of polyneuropathy was given.

Due to the perceived improvement of the Veteran's disability, the Veteran was schedule for a reduction VA examination in April 2010.  During the examination, the Veteran reported numbness of the arms, difficulty grasping hand tools and maintaining grip.  On physical examination of the upper extremities, there was no evidence of loss of fine motor control, no muscle wasting or atrophy.  The Veteran's sensory examination was normal.  An assessment of right and left arm polyneuropathy of the median nerve that is mild was given.

In August 2010, the Veteran asserted that his April 2010 examination was not adequate because a nerve conduction study was not completed.  

Based on the Veteran's contention he was afforded another VA examination in June 2011.  At the examination, the Veteran reported almost constant numbness and tingling of the hands.  He stated that he had been given B 12 shots and since then there was no worsening of the symptoms, but he did not have any improvement.  On physical examination of the bilateral upper extremities, muscle strength was normal, muscle tone was also normal, and there was no evidence of muscular atrophy.  The sensory exam showed a slightly reduced sensation to pin prick, temperature, and vibration.  Deep tendon reflexes were also normal.  The examiner reported the nerve conduction study dated in May 2011 did not show any evidence of polyneuropathy.  However, he noted that the Veteran might have a small fiber neuropathy, which cannot be determined by nerve conduction studies.  An assessment of peripheral neuropathy was given. 

Treatment reports from the Fayetteville, AR VA Medical Center show at neurology consult in November 2012 the Veteran reported continued numbness in both hands despite normal EMG studies.  On physical examination finger to nose movement of the upper extremities was normal.

In making its decision the Board considered the Veteran's contention that his  right and left arm polyneuropathy had not improved so as to warrant a reduction from 30 percent disabling to 10 percent disabling and from  20 percent disabling to 10 percent disabling, respectively.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  There was clear improvement in the objectively determined neurological test findings.  

Based on the medical evidence of record, the Veteran's bilateral upper extremity polyneuropathy more closely resembles a 10 percent rating.

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in the of right arm polyneuropathy from 30 percent to 10 percent and left arm polyneuropathy from 20 percent to 10 disabling, effective January 1, 2012, was proper.  The competent evidence shows that at the time of the AOJ's decision proposing reduction, the appropriate rating corresponded to the determination of a 10 percent rating.  The decision to reduce the evaluation was reasonable when the overall evidence is considered

B.  Bilateral Lower Extremities

The Veteran's bilateral lower extremity polyneuropathy was previously rated at 20 percent disabling.  

During a VA examination in April 2008, as part of a claim for increased rating, the Veteran reported numbness of the legs and difficulty with balance.  On physical examination of the lower extremities there was no evidence of weakness, muscle tone was normal, gait was normal, and there was no muscular atrophy.  There was decreased touch, pinprick, vibration and temperature in stocking-like distribution involving his lower extremities.  Deep tendon reflexes were 2+ in both lower extremities, including ankle reflexes.  Nerve conduction studies performed were within normal limits.  An assessment of polyneuropathy was given.

Due to the perceived improvement of the Veteran's disability, the Veteran was schedule for reduction VA examination in April 2010.  During the examination, the Veteran reported numbness of the legs.  On physical examination of the lower extremities, there is no evidence of loss of fine motor control, no muscle wasting or atrophy.  The sensory examination is normal.  An assessment of left leg polyneuropathy of the sciatic nerve that is mild was given.  

In August 2010, the Veteran asserted that his April 2010 examination was not adequate because a nerve conduction study was no completed.  

Based on the Veteran's assertion, he was afforded another VA examination in June 2011.  At the examination, the Veteran reported almost constant numbness and tingling of the feet.  The Veteran stated he was given B12 shots and since then there had been no worsening of the symptoms, but he did not have any improvement.

On physical examination of the lower extremities, muscle strength was normal, muscle tone was normal, and there was no evidence of atrophy.  The sensory exam showed slightly reduced sensation to pin prick, temperature, and vibration.  Deep tendon reflexes were normal, gait was normal and he was able to tandem walk.  The examiner reported that the nerve conduction study, dated May 4, 2011, did not show any evidence of polyneuropathy.  However, the examiner noted that the Veteran possibly had, a small fiber neuropathy, which cannot be determined by nerve conduction studies.  An assessment of peripheral neuropathy was given.  

Treatment reports from the Fayetteville, AR VA Medical Center show that at a neurology consult in November 2012, the Veteran reported continued numbness in both feet despite normal EMG studies.  On physical examination, gait and station were normal.  There was decreased sensation at the top of the foot and toes.  The examiner noted that the Veteran had normal strength, reflexes and coordination.

In making its decision the Board considered the Veteran's contention that his bilateral lower extremity polyneuropathy had not improved to warrant a reduction of 20 percent disabling to 10 percent.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  There was clear improvement in the objectively determined neurological test findings.  

Based on the medical evidence of record, the Veteran's bilateral lower extremity polyneuropathy more closely resembles a 10 percent rating.

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating for bilateral polyneuropathy of the lower extremities from 20 percent to 10 disabling, effective January 1, 2012, was proper.  The competent evidence shows that at the time of the RO's decision proposing reduction, the appropriate rating corresponded to the determination of a 10 percent rating.  The decision to reduce the evaluation was reasonable when the overall evidence is considered

III.  Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131 (2012).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303 (d) (2017).

The Veteran contends that he has a seizure disorder as secondary to a service- connected disability, to include his service-connected irritable colon disorder.

The Board notes that the Veteran service treatment records (STRs) are negative for a complaint of, diagnosis of, or treatment for a seizure disorder.  Private treatment reports from St. Louis University Department of Neurology also do not discuss seizures that are related to service, nor indicate that they are secondary to any of the Veteran's service-connected disabilities, including irritable colon or neuropathy.  
 
In connection with this claim, the Veteran was afforded a VA examination in June 2011 with an addendum opinion provided in September 2011.  During the examination, the Veteran reported that after a spinal tap at the St. Louis Veterans Administration Medical Center in 2007 he began to have seizures.  He also reported that since that time he has continued to have seizures two to three times a year.  He stated the seizures are accompanied by black outs, nausea, and vomiting.  He advised that he had been given medication but it did not help.  

The examiner noted that the Veteran had a history of seizures.  He opined  that this condition is not likely to be caused by the Veteran's service connected irritable colon condition, as to have epileptic seizures there has to be some type of irritability of the brain.  The examiner advised that the Veteran's irritable colon disorder could not be related to any type of seizures.  The examiner further explained that seizures are usually caused by intracranial abnormalities. 

The Veteran was also seen at the Fayetteville, AR VA Medical Center for a neurology consult in November 2012.  At the examination, the Veteran reported a history of head trauma in high school with loss of consciousness for 2 hours and the need for an orbital reconstruction.  It was noted that the Veteran underwent a lumbar puncture and during this procedure he fainted and had a seizure.  The Veteran had two further episodes in February 2009 and July 2009.  The examiner assessed that the Veterans initial seizure was consistent with a seizure related to syncope.

The Board considered the Veteran's contention that his seizure disorder is related to a service connected disability, to include his service-connected irritable colon disorder.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as black outs or nausea, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is seizure disorder is related to a service-connected disability, however, is outweighed by the competent and credible medical examinations that evaluated the cause of the impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  There is no competent evidence to weight against the VA medical opinion, which found no relationship between the Veteran's seizure disorder and service or any service- connected disability.  

Relatedly, service connection cannot be established on the presumptive basis for the Veteran's current seizure disorder, as it was not manifested within the one-year presumptive period after service, and thus, the evidence does not establish continuity of symptomatology.  The Board finds as fact that the first seizure activity following service discharge was in 2007-approximately eight years following service discharge.  Thus, service connection on a presumptive basis is not warranted.

The Board thus finds that the evidence preponderates against the Veteran's claim for service connection for seizure disorder, as secondary to a service connected disability, to include irritable colon syndrome.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the evaluation of right arm polyneuropathy from 30 percent to 10 percent disabling was proper.

The reduction of the evaluation of left arm polyneuropathy from 20 percent to 10 percent disabling was proper.

The reduction of the evaluation of right leg polyneuropathy from 20 percent to 10 percent disabling was proper.

The reduction of the evaluation of left leg polyneuropathy from 20 percent to 10 percent disabling was proper. 

Entitlement to service connection for seizure disorder as secondary to a service connected disability, to include his service connected irritable colon, is denied.





____________________________________________
L.M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


